United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.P., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Butner, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1825
Issued: December 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 3, 2015 appellant filed a timely appeal from a June 23, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that her broken front
tooth was causally related to the September 9, 2014 employment incident.
FACTUAL HISTORY
On September 12, 2014 appellant, then a 32-year-old unit secretary, filed a traumatic
injury claim (Form CA-1) alleging that on September 9, 2014 she sustained a broken front, upper
left tooth from hitting her mouth with a file cabinet drawer. She explained that the file cabinet

1

5 U.S.C. § 8101 et seq.

drawer had been stuck and, when the drawer finally opened, her mouth was hit. The record does
not indicate whether she stopped work.
The record contains an unsigned Form CA-16, authorization for treatment form, which
noted that appellant sustained an injury to the lip and chipped her tooth from a file cabinet
drawer.
Appellant submitted a September 10, 2014 attending physician’s report with an illegible
signature, which noted that appellant chipped her tooth. The author checked a box marked “No”
that appellant’s condition was caused or aggravated by the employment activity. Appellant was
advised to undergo a comprehensive examination to rule out other dental concerns. She also
submitted diagnostic images that were mostly illegible.
In a September 10, 2014 patient note, an unknown provider related that appellant chipped
her front tooth at work on the filing cabinet. The provider further noted extensive decay and
recommended a crown.
On April 2, 2015 appellant wrote a letter requesting that OWCP adjudicate her workers’
compensation claim.
By letter dated April 8, 2015, OWCP informed appellant that her claim was initially
accepted as a minor injury, but was being reopened for adjudication at her request. It advised her
that the evidence submitted was insufficient to establish her claim and requested additional
evidence to demonstrate that she sustained a diagnosed condition causally related to her
employment.
In a decision dated June 23, 2015, OWCP accepted that the September 9, 2014 incident
occurred as alleged and that she sustained a broken front tooth, but OWCP denied the claim due
to insufficient medical evidence that her condition was causally related to the accepted incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence3 including that he or she sustained an injury in the performance of duty and that any
specific condition or disability for work for which he or she claims compensation is causally
related to that employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.5
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
2

5 U.S.C. §§ 8101-8193.

3

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

4

G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

5

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

2

the time, place, and in the manner alleged.6 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.7 An employee may establish that the employment incident
occurred as alleged but fail to show that her disability or condition relates to the employment
incident.8
OWCP procedures recognize in clear-cut traumatic injury claims, such as a fall resulting
in a broken arm, a physician’s affirmative statement is sufficient and no rationalized opinion on
causal relationship is needed. In all other traumatic injury claims, a rationalized medical opinion
supporting causal relationship is required.9
ANALYSIS
Appellant alleged that on September 9, 2014 she broke her front, upper left tooth when
she was hit in the mouth by a file cabinet drawer. OWCP initially accepted her claim as a minor
injury but, upon appellant’s request, OWCP reopened her claim on April 2, 2015. By decision
dated June 23, 2015, OWCP accepted that the September 9, 2014 incident occurred as described
and that appellant sustained a broken tooth, but denied her claim finding insufficient medical
evidence to establish that her broken front tooth resulted from the accepted employment incident.
The Board finds that appellant failed to establish that her broken front tooth was causally related
to the September 9, 2014 employment incident.
Appellant submitted an illegible September 10, 2014 attending physician’s report, which
noted that appellant chipped her tooth. A box marked “No” had been checked as to whether
appellant’s condition had been caused or aggravated by the employment incident. The Board
finds that the report lacks proper identification as the signature is illegible. The Board has held
that reports that are unsigned or that bear illegible signatures cannot be considered as probative
medical evidence because they lack proper identification.10 Accordingly, this report is
insufficient to establish appellant’s claim.
The record also contains diagnostic reports dated September 16, 2014, an unsigned
CA-16 form, and a September 10, 2014 patient note from an unknown provider. While these
medical reports relate that appellant chipped her front tooth at work, they are not medical reports
as they lack proper identification and are thus of no probative medical value.11 For these
reasons, the Board finds that appellant has failed to establish her claim.
The Board notes that in clear-cut traumatic injury claims when the condition is a minor
one, a physician’s affirmative statement may be sufficient and no rationalized opinion on causal
6

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

7

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

8

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

9

Id.

10

Thomas L. Agee, 56 ECAB 465 (2005); Richard F. Williams, 55 ECAB 343 (2004).

11

Id.

3

relationship is needed.12 While appellant submitted medical reports which related that she
chipped her tooth at work, none of the reports are qualified medical reports.13
On appeal, appellant alleges that her medical provider had explained how her
employment injury occurred. Causal relationship is a medical question that must be established
by probative medical opinion from a physician.14 Because appellant has not provided such
probative medical evidence in this case, the Board finds that she did not meet her burden of proof
to establish her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that her broken front tooth was causally
related to the September 9, 2014 employment incident.
ORDER
IT IS HEREBY ORDERED THAT the June 23, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 22, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board
12

Gregory J. Reser, 57 ECAB 277 (2005).

13

See M.K., Docket No. 15-142 (issued March 3, 2015).

14

W.W., Docket No. 09-1619 (issued June 2, 2010); David Apgar, supra note 7.

4

